Citation Nr: 1000593	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  02-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a depressive disorder.

(The issue of whether new and material evidence has been 
received to reopen a claim of service connection for a 
ventral hernia will be the subject of a separate decision of 
the Board of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to 
December 1976.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2007.  This matter was 
originally on appeal from This matter comes before the Board 
of Veterans' Appeals (Board or BVA) on appeal from rating 
decisions dated in July and December 2001 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In March 2007, the Veteran testified at a travel board 
hearing with respect to the issue noted above before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  


FINDING OF FACT

The Veteran's Depressive Disorder is not related to active 
service or to service-connected disability.


CONCLUSION OF LAW

A Depressive Disorder was not incurred in or aggravated by 
service and is not causally related to service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's October 2007 Remand, the Appeals 
Management Center (AMC) scheduled the Veteran for a VA mental 
disorders examination, readjudicated the Veteran's claim on a 
secondary basis under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's October 2007 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in June 2001, September 
2004, August 2008, January 2009 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473.  Together, the letters informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2004, August 2008, and January 2009 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, Social Security 
Administration (SSA) records, VA medical treatment records, 
and identified private medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examination in January 2004, 
December 2004, and February 2009.  38 C.F.R. § 3.159(c)(4).  
In April 2004, an addendum to the January 2004 VA examination 
report was requested.  The January 2004, December 2004, and 
February 2009 examiners addressed the etiology of the 
Veteran's depression in conjunction with a review of the 
claims file and the physical examination of and interview 
with the Veteran.  The VA examinations reports are thorough; 
thus these examinations are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

The Veteran contends that he suffers from depression as a 
result of his military service.  Specifically, the Veteran 
testified at a travel board hearing in March 2007 that his 
daughter was born in 1973, and that while he was on active 
duty, she underwent an operation for an egg-shaped head, and 
that this contributed to his depression. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic Depressive Disorder is factually 
shown during service.  The Board concludes it was not.  

The Board cannot conclude a "chronic" psychiatric condition 
was incurred during service.  The Veteran's service treatment 
records include a Medical Condition - Physical Profile Record 
which assigned a T-2 rating under S in PULHES.  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992) [Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service). The "P" is for physical 
capacity or stamina; the "U" for upper extremities; the 
"L" for lower extremities; the "H" for hearing and ear; 
the "E" for eyes; and the "S" is for psychiatric).  It is 
noted that the Veteran had adjustment problems requiring 
rehabilitation and a code of UP 600-85 (Army Regulation -- 
Army Substance Abuse Program (ASAP)) is noted.  It was also 
noted that the Veteran was in a rehabilitation program and 
that any leave should be coordinated through the local CDAAC.   

Treatment for a disorder in service cannot be considered 
treatment for a chronic disorder unless there is some 
indication that a chronic disorder exists.   That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.   
   
In this case, the Veteran's service medical records are 
absent complaints, findings or diagnoses of any psychiatric 
disorder during service except for substance abuse.  On the 
clinical examination for separation from service, the 
Veteran's psychiatric health was evaluated as normal.  Thus, 
there is no medical evidence that shows that the Veteran 
suffered from any chronic psychiatric disorder, specifically 
a depressive disorder, during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
Veteran reports continuity of post-service symptoms, the 
Board finds his allegations to be of limited probative value.  
The file contains records of treatment the Veteran received 
between 1997 and the filing of his VA claim in March 2001.  
An April 1997 VA medical record shows that the Veteran 
reported three DWIs [driving while intoxicated] and that he 
was on probation for robbery until January 1998.  The Veteran 
also reported that he had one detox and rehab in Germany in 
1975 for 30 days.  The Veteran reported that he had been 
feeling depressed for almost one year and noted severe 
financial problems.  The Veteran was diagnosed with alcohol 
dependence, nicotine dependence, and Depressive Disorder NOS.  
In light of the lack of any relevant history reported between 
the Veteran's date of discharge in December 1976 and first 
indication of depression sometime in 1996, service connection 
is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In Allen, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") held that 
the term "disability," as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a Veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such Veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
require that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.   See 71 
Fed. Reg. 52744 (2006). 

In this case, the appellant clearly has a current disability.  
The February 2009 VA examiner diagnosed the Veteran with 
Depressive Disorder, not otherwise specified.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current Depressive Disorder and 
the Veteran's military service or between the current 
Depressive Disorder and a service-connected disability.

However, no medical professional has ever related the 
Veteran's Depressive Disorder to his military service.  The 
January 2004 VA examiner, Dr. T.M.B., diagnosed the Veteran 
with Depressive Disorder, Not Otherwise Specified with 
evidence of Major Depressive Disorder but complicated by 
chronic major medical illness, and a cognitive disorder that 
is likely linked to both his former alcohol use as well as 
his medical history.  In April 2004, Dr. T.M.B. opined that 
the Veteran came to psychiatric attention in 1975 when he 
underwent detoxification and alcohol rehabilitation in 
Germany.  Dr. T.MB. stated that it was possible that at that 
time, he was depressed but that it was unlikely that this 
would have gone unnoticed both by the Veteran and by mental 
health staff if he completed the typical several-week 
rehabilitation period.  Dr. T.M.B. noted that looking back on 
the difficulties he faced, it was reasonable for the Veteran 
to suspect that a major psychosocial such as the illness of a 
child, caused him marked difficulties.  However, grief would 
be expected in such a situation, and is similar in its 
presentation to Major Depressive Disorder.  In addition, the 
attention he received for his alcohol problem was unlikely to 
be focused solely on alcohol, since in 1975 it was 
appreciated that psychosocial factors and mood disorders 
tended to increase the risk of such maladaptive responses 
such as alcohol dependence and so such stressors and 
disorders most likely would have been sought by treating 
physicians.  Dr. T.M.B. noted that the preponderance of the 
evidence suggested that the Veteran more likely than not did 
not develop his current Depressive Disorder, Not Otherwise 
Specified as a result of, or during, his military service. 

In December 2004, the Veteran underwent another VA mental 
disorders examination by Dr. R.D.  After a review of the 
claims file and interview with the Veteran, a diagnosis of 
Depression, Not Otherwise Specified was rendered.  Dr. R.D. 
stated that there was no objective evidence that the 
Veteran's problems with depression were related to his 
military service and noted that there was an administration 
statement noted on form DD3349 which states, "adjustment 
problems requiring rehabilitation."  Dr. R.D. stated that 
this was not a psychiatric diagnosis but appeared to refer to 
alcohol rehabilitation.  Dr. R.D. noted that there was no 
mention of any psychiatric treatment, and there is no mention 
of any assessment of depression.  Dr. R.D. also noted that 
there was alcohol abuse and dependence in remission as well 
as a mild cognitive disorder.  Dr. R.D. noted that the 
etiology of the cognitive disorder was not clear but that the 
Veteran had significant left internal carotid artery stenosis 
with placement of a left internal carotid artery stent in 
2003 and significant alcohol abuse history and that, 
therefore, etiology was most likely secondary to 
atherosclerotic vascular or alcohol or both.

Thus, there is no medical evidence of record which 
specifically relates the Veteran's depressive disorder to his 
active military service.  In addition, no medical 
professional has ever related the Veteran's depressive 
disorder specifically to a service-connected disability.  The 
Board notes that the service connection has been granted for 
hemorrhoids, tinnitus, fracture of the right hand, hearing 
loss of the right ear and diagnosis expanded to include 
hearing loss of the left ear, right inguinal hernia, and 
recurrent right epididymitis.  Medical providers have 
indicated that the Veteran's depression is affected by 
financial disability and chronic pain, and the Veteran's 
records obtained from the Social Security Administration 
includes a medical assessment which indicates that the 
Veteran's depression is secondary to multiple medical 
problems.  However, the February 2009 VA examiner, Dr. R.T., 
opined that the Veteran's depression was less likely (less 
than 50/50 probability) caused by or a result of hemorrhoids, 
tinnitus, fracture of the right hand, hearing loss, right 
inguinal hernia, and recurrent right epididymitis.  Dr. R.T. 
noted that extensive VA treatment records suggest that the 
Veteran's depression had been due primarily to back pain, 
loss of work, marital and financial problems and that there 
had not been connections made by his treating physicians with 
the Veteran's service-connected disabilities.    

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of a depressive disorder until a 
number of years after service.  In 1996, the Veteran reported 
that his depression began the year prior.

It is noteworthy that the Veteran filed a claim for 
compensation in 1982 for a fractured right hand and a hernia.  
At that time he did not file a claim for service connection 
for a psychiatric disorder.  This is inconsistent with his 
assertion that his depressive disorder began in service 
because it is reasonable to conclude that if he believed that 
he had a depressive disorder that was related to service, he 
would have claimed service connection for it at that time.  

The Board, therefore, finds that the combination of an 
absence of complaints in service of depression, the number 
years that elapsed before the Veteran sought treatment for 
depression, and the absence of competent medical evidence 
that the Veteran's depression is related to service or a 
service-connected disability preponderates against the claim. 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.


ORDER

Entitlement to service connection for a depressive disorder 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


